 

Exhibit 10.1

 

CREDIT AGREEMENT

 

between

 

BIOANALYTICAL SYSTEMS, INC.

 

and

 

THE HUNTINGTON NATIONAL BANK

 

Dated as of

 

May 14, 2014

 

 

 

 

TABLE OF CONTENTS

 

CREDIT AGREEMENT Page 1           Section 1.  ACCOUNTING TERMS — DEFINITIONS
Page 1         Section 2.  THE LOANS Page 8   a. The Revolving Loan Page 8    
(i)       The Commitment — Use of Proceeds Page 9     (ii)      Method of
Borrowing Page 9     (iii)     Interest on the Revolving Loan Page 9     (iv)
    Unused Fee Page 10     (v)      Annual Clean Up Page 10   b. The Term Loan
Page 10     (i)       Amount Page 10     (ii)      The Term Note Page 10    
(iii)     Interest on the Term Loan Page 11   c. Provisions Applicable to the
Loans Page 11     (i)       Scheduled Payment on Non-Banking Day Page 11    
(ii)      Change in Law; Capital Adequacy; Loss; Indemnity Page 11     (iii)   
 Computation of Interest Page 12     (iv)     Manner of Payment Page 12     (v)
     Commitment Fee Page 12     (vi)     Automatic Debit Page 13    
(vii)    Posting and Application of Payments Page 13     (viii)   Prepayment of
LIBOR Rate Loans Page 13           Section 3.  REPRESENTATIONS AND WARRANTIES
Page 14   a. Organization of the Company Page 14   b. Authorization; No Conflict
for the Company Page 14   c. Validity and Binding Nature of the Company Page 14
  d. Financial Statements Page 15   e. Litigation and Contingent Liabilities
Page 15   f Liens Page 15   g. Employee Benefit Plans Page 15   h. Payment of
Taxes Page 15   i. Investment Company Act Page 16   j. Regulation U and other
Federal Regulations Page 16   k. Hazardous Substances Page 16   l. Subsidiaries
Page 16   m. Anti-Terrorism Laws Page 16

 



i

 

 

  Section 4  COLLATERAL FOR THE OBLIGATIONS Page 17   a. Security Agreement Page
17   b. The Mortgages Page 17     (i)      Title Insurance Page 18     (ii)
    Surveys Page 18     (iii)    Appraisal Reports Page 18    
(iv)    Environmental Reports Page 18     (v)     Flood Hazard Determination
Forms Page 19   c. Life  and Disability Insurance Assignments Page 19   d.
Guaranty Agreement Page 19           Section 5.  AFFIRMATIVE COVENANTS Page 19  
a. Existence/Name Page 19   b. Reports, Certificates and Other Information Page
19     (i)       The Company's Annual Statements Page 19     (ii)      The
Company's Interim Statements Page 20     (iii)     Compliance Certificates Page
20     (iv)     The Company’s Projections Page 20     (vi)     Orders Page 20  
  (vi)     Notice of Default or Litigation Page 20     (vii)    Registration
Statements and Reports Page 21     (viii)   Other Information Page 21   c.
Books, Records and Inspections Page 21   d. Insurance Page 21   e. Taxes and
Liabilities Page 21   f. Compliance with Legal and Regulatory Requirements Page
21   g. Financial Covenants Page 22     (i)        Fixed Charge Coverage Ratio
Page 22     (ii)       Maximum Total Leverage Ratio Page 22   h. Primary Banking
Relationship Page 22   i. Employee Benefit Plans Page 22   j. Hazardous
Substances Page 23           Section 6.  NEGATIVE COVENANTS Page 24   a.
Restricted Payments Page 24   b. Liens Page 24   c. Guaranties Page 25   d.
Investments, Loans and Advances Page 25   e. Mergers, Consolidations, Sales,
Acquisition or Formation of Subsidiaries Page 26   f. Margin Stock Page 26   g.
Other Agreements Page 26   h. Judgments Page 26

 



ii

 

 

  i. Principal Office Page 26   j. Hazardous Substances Page 27   k. Debt Page
27   l. Government Regulations Page 27   m. Change in Business Page 27   n.
Change in Fiscal Year End Page 27   o. Change in Control Page 27   p.
Anti-Terrorism Page 28   q. ERISA Page 28   r. Hedging Contracts Page 28        
  Section 7.  CONDITIONS OF LENDING Page 28   a. No Default Page 28   b.
Documents to be Furnished at Closing Page 28           Section 8.  EVENTS OF
DEFAULT Page 30   a. Nonpayment of the Loans Page 30   b. Nonpayment of Other
Indebtedness for Borrowed Money Page 31   c. Other Material Obligations Page 31
  d. Bankruptcy, Insolvency, etc Page 31   e. Warranties and Representations
Page 31   f. Violations of Negative and Financial Covenants Page 31   g.
Noncompliance With Other Provisions of this Agreement Page 31   h. Default under
any other Loan Document Page 32   i. Material Adverse Change Page 32   j.
Default under Hedging Contracts Page 32           Section 9.  EFFECT OF EVENT OF
DEFAULT Page 32         Section 10.  WAIVER — AMENDMENTS Page 33         Section
11.  NOTICES Page 33         Section 12.  COSTS, EXPENSES AND TAXES Page 34    
    Section 13.  SEVERABILITY Page 34         Section 14.  CAPTIONS Page 34    
    Section 15.  GOVERNING LAW — JURISDICTION Page 35         Section 16.  PRIOR
AGREEMENTS, ETC Page 35

 



iii

 

 

  Section 17.  SUCCESSORS AND ASSIGNS Page 35         Section 18.  JURY WAIVER
Page 35         Section 19.  WAIVER OF NOTICE Page 35         Section 20.  RIGHT
OF SETOFF Page 36         Section 21.  WAIVER OF SPECIAL DAMAGES Page 36        
Section 22.  COUNTERPARTS Page 36         Section 23.  INDEMNITY Page 36        
Section 24.  CONFIDENTIALITY Page 37         Section 25.  EXCHANGE OF
INFORMATION Page 37         Section 26.  FINAL AGREEMENT – NO ORAL AGREEMENTS
Page 37         Section 27.  ATTORNEYS’ FEES AND EXPENSES Page 38

 

Exhibit “A” Promissory Note (Revolving Loan) ($2,000,000.00) (Bioanalytical
Systems, Inc.)     Exhibit “B” Promissory Note (Term Loan) ($5,500,000.00)
(Bioanalytical Systems, Inc.)     Exhibit “C” Schedule of Exceptions
(Bioanalytical Systems, Inc.)     Exhibit “D” Security Agreement (Bioanalytical
Systems, Inc.)     Exhibit “E” Mortgage, Security Agreement, Assignment of Rents
and Fixture Filing (Bioanalytical Systems, Inc.) (2701 Kent Avenue, West
Lafayette, Indiana 47906)     Exhibit “F” Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing (BAS Evansville, Inc.) (10424 Middle Mt.
Vernon Road, Mt. Vernon, Indiana 47620)     Exhibit “G” Guaranty Agreement (BAS
Evansville, Inc.)

 

iv

 

 

CREDIT AGREEMENT

 

BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (the "Company"), and THE
HUNTINGTON NATIONAL BANK, a national banking association, (the "Bank"), agree as
follows:

 

Section 1. ACCOUNTING TERMS — DEFINITIONS. All accounting and financial terms
used in this Agreement are used with the meanings such terms would be given in
accordance with GAAP (as defined herein) except as may be otherwise specifically
provided in this Agreement. All capitalized terms used herein with reference to
the Collateral (as hereinafter defined) and defined in the Uniform Commercial
Code as adopted in the State of Indiana from time to time (the “Uniform
Commercial Code”) shall have the meaning given therein unless otherwise defined
herein. To the extent the definition of any category or type of Collateral is
expanded by any amendment, modification or revision to the Uniform Commercial
Code, such expanded definition will apply automatically as of the effective date
of such amendment, modification or revision. The following terms have the
meanings indicated when used in this Agreement with the initial letter
capitalized:

 

·"Adjusted LIBO Rate" means the per annum rate of interest equal to the sum of
the LIBO Rate plus: (i) with respect to the Revolving Loan, three percent (3%);
and (ii) with respect to the Term Loan, three and one-quarter percent (3-1/4%).

 

·“Advance” means a disbursement of proceeds of the Revolving Loan.

 

·“Affiliate” means as to any Person, any other Person (excluding any Subsidiary)
which, directly or indirectly, through one or more intermediaries, Controls, or
is Controlled by, or is under common Control, with the Person specified.

 

·“Agreement” means this Credit Agreement between the Company and the Bank, as it
may be amended from time to time.

 

·“Anti-Terrorism Laws” means those laws and sanctions relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act
(Public Law 107-56), the Bank Secrecy Act (Public Law 91-508), the Trading with
the Enemy Act (50 U.S.C. App. Section 1 et seq.), the International Emergency
Economic Powers Act (50 U.S.C. Section 1701, et seq.), and the sanction
regulations promulgated pursuant thereto by the Office of Foreign Assets
Control, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957 (as any of the foregoing may from
time to time be amended, renewed, extended or replaced).

 

1

 

·“Assignment of Life Insurance” is used as defined in Section 4(c) herein.

 

·“Authorized Officer” means the President & CEO of the Company, or such other
officer whose authority to perform acts to be performed only by an Authorized
Officer under the terms of this Agreement is evidenced to the Bank by a
certified copy of an appropriate resolution of the Board of Directors of the
Company.

 

·“Bank” is used as defined in the Preamble hereto.

 

·“BAS” means BAS Evansville, Inc., an Indiana corporation, together with its
successors and assigns.

 

·“Banking Day” means any day other than a Saturday or Sunday on which banks in
Columbus, Ohio are required to be open for business, and on which banks in
London, England, settle payments.

 

·“Blocked Person” means any of the following: (i) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224; (iii) a Person with which the Bank is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person that commits, threatens, or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224; (v) a Person that is named
as a “specially designated national” on the most current list published by the
U.S. Treasury Department Office of Foreign Asset Control at its official website
or any replacement website or other replacement official publication of such
list; or (vi) a Person who is affiliated or associated with a Person listed
above.

 

·“Business Day” means any day other than a Saturday, a Sunday, or a federal
holiday, on which the Bank is open for business.

 

·“Change in Control” means (i) the acquisition of ownership, directly, or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than fifty percent (50%) of the aggregate voting
power represented by the issued and outstanding Equity Interests of the Company;
or (ii) by occupation of a majority of the seats (other than vacant seats) on
the Board of Directors of the Company by Persons who were neither (A) nominated
by the Board of Directors of the Company, nor (B) appointed by directors or
nominated.

 

2

 

·“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import and
the rules and regulations promulgated thereunder as from time to time in effect.

 

·“Collateral” means all real and personal property owned by the Company, whether
now owned or existing or hereafter arising or acquired or received by the
Company, on which Liens are granted to the Bank pursuant to the Security
Agreement, the Mortgages, the Assignment of Life Insurance, or any other Loan
Documents, and all proceeds and products therefrom, in whatever form, including:
cash, deposit accounts (whether or not comprised solely of proceeds),
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds.

 

•“Commitment” means the agreement of the Bank to extend the Revolving Loan to
the Company until the Revolving Loan Maturity Date, and if the context so
requires, the term may also refer to the maximum principal amount which is
permitted to be outstanding under the Revolving Loan at any time.

 

•“Company” is used as defined in the Preamble.

 

·“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

·“Default Rate” is used as defined in Section 9 herein.

 

•“EBITDA” means earnings before interest, taxes, depreciation, amortization,
stock option expense, the change in fair value of the warrant liability, and
goodwill impairment, if any, as such terms are defined by GAAP, excluding any
extraordinary gains or losses and any gains or losses from discontinued
operations.

 

·“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import and the rules and regulations promulgated thereunder as from time
to time in effect.

 

•“Event of Default” means any of the events described in Section 8 herein.

 

3

 

·“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

•“GAAP” ” means generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, consistently applied. Notwithstanding the foregoing,
to the extent that the classification or recording of any GAAP item is impacted
by any amendment, modification, or revision to GAAP, the Company, in its sole
discretion, may notify the Bank of the impact of this reclassification and the
impact of such reclassification on the financial covenant calculations required
herein, and the Bank and the Company shall work in good faith to modify the
financial covenants to address the impact of such reclassification.

 

•“Guaranty Agreement” is used as defined in Section 4(d) herein.

 

•“Hazardous Substance” means any hazardous or toxic substance regulated by any
federal, state or local statute or regulation including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act and the Toxic Substance Control Act, or
by any federal, state or local governmental agencies having jurisdiction over
the control of any such substance including but not limited to the United States
Environmental Protection Agency.

 

·“Hedging Contract” means any foreign exchange contract, currency swap
agreement, future contract, commodities hedge agreement, interest rate
protection agreement, interest rate future agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, option
agreement or any other similar hedging agreement or arrangement entered into by
a Person in the ordinary course of business.

 

·“Insolvency Proceeding” means, with respect to any Person, any of the
proceedings described in Section 8(d) herein.

 

4

 

·“LIBO Rate” shall mean the rate obtained by dividing:  (i) the actual or
estimated per annum rate, or the arithmetic mean of the per annum rates, of
interest for deposits in U.S. dollars for the related LIBO Rate Interest Period,
as determined by the Bank in its discretion based upon reference to information
which appears on page LIBOR01, captioned British Bankers Assoc. Interest
Settlement Rates, of the Reuters America Network, a service of Reuters America
Inc. (or such other page that may replace that page on that service for the
purpose of displaying London interbank offered rates; or, if such service ceases
to be available or ceases to be used by the Bank, such other reasonably
comparable money rate service as the Bank may select) or upon information
obtained from any other reasonable procedure, as of two Banking Days prior to
the first day of a LIBO Rate Interest Period; by (ii) an amount equal to one
minus the stated maximum  rate (expressed as a decimal), if any, of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is specified on the first day of
each LIBO Rate Interest Period by the Board of Governors of the Federal Reserve
System (or any successor agency thereto) for determining the maximum reserve
requirement with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of such System, or any other regulations of any governmental authority
having jurisdiction with respect thereto as conclusively determined by the
Bank.  Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, any variable rate of interest on the obligation
evidenced hereby shall change automatically, without notice to the Company, on
the first day of each LIBO Rate Interest Period.  The interest rate change will
not occur more often than once each month.  If the LIBO Rate becomes
unavailable, the Bank may designate a substitute index after notifying the
Company.  This Agreement expresses an initial interest rate and an initial index
value to five (5) places to the right of the decimal point.  This expression is
done solely for convenience.  The reference sources for the index used by the
Bank, as stated in this Agreement, may actually quote the index on any given day
to as many as five (5) places to the right of the decimal point.  Therefore, the
actual index value used to calculate the interest rate on and the amount of
interest due under this Agreement will be to five (5) places to the right of the
decimal point.

 

·“LIBO Rate Interest Period” shall mean one (1) month, provided that:  if any
LIBO Rate Interest Period would otherwise expire on a day which is not a Banking
Day, the LIBO Rate Interest Period shall be extended to the next succeeding
Banking Day (provided, however, that if such next succeeding Banking Day occurs
in the following calendar month, then the LIBO Rate Interest Period shall expire
on the immediately preceding Banking Day).      

·“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (iii) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

•“Life Insurance Policy” means the life insurance policy owned by the Company,
as beneficiary, on the life of Jacqueline M. Lemke, and collaterally assigned to
the Bank pursuant to the Assignment of Life Insurance Policy.

 

5

 

•“Loan” means either the Revolving Loan, or the Term Loan, as the context
requires, and when used in the plural form refers to both of them, collectively.

 

•“Loan Document” means any of this Agreement, the Revolving Note, the Term Note,
the Mortgages, the Security Agreement, the Assignment of Life Insurance, the
Guaranty Agreement, all Hedging Contracts with the Bank, and any other
instrument or document which evidences or secures the Loans or either of them or
which expresses an agreement as to terms applicable to the Loans, or which is
executed and delivered in connection with this Agreement, and in the plural
means any two or more of the Loan Documents, as the context requires.

 

•“Mount Vernon Mortgage” is used as defined in Section 4(b) herein.

 

•“Mount Vernon Real Estate” is used as defined in Section 4(b) herein.

 

•“Mortgages” means the West Lafayette Mortgage and the Mount Vernon Mortgage,
collectively, and in the singular means whichever one of them the context
requires.

 

•“Note” means either the Revolving Note, or the Term Note, as the context
requires, and when used in the plural form refers to both of them, collectively.

 

•“Obligations” means all obligations of the Company in favor of the Bank of
every type and description, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, including but not
limited to all obligations arising: (i) under this Agreement as this Agreement
may be amended, including any Advances made pursuant to any extension of the
Commitment beyond the initial Revolving Loan Maturity Date or pursuant to any
other amendment of this Agreement, (ii) on account of the Term Loan, (iii) under
all Rate Management Obligations and under Hedging Contracts with the Bank, and
(iv) under any Loan Document to which the Company is a party as amended from
time to time.

 

·“Person” means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, institution, public benefit corporation,
joint venture, entity or government authority.

 

·“Phase I Environmental Site Assessments” means the Phase I Environmental Site
Assessments performed by Cardno ATC on April 21, 2014 for West Lafayette Real
Estate and the Mount Vernon Real Estate.

 

•“Plan” means an employee pension benefit plan as defined in ERISA.

 

6

 

•“Prime Commercial Rate” means the rate established by the Bank from time to
time based on its consideration of economic, money market, business and
competitive factors as of the date of determination as its “prime rate”, and is
not necessarily the Bank’s most favored rate. Subject to any maximum or minimum
interest rate limitation specified herein or by applicable law, any variable
rate of interest on the applicable Loan shall change automatically without
notice immediately with each change in the Prime Commercial Rate. The change in
the Prime Commercial Rate will not occur more often than once each Business Day.
If the Prime Commercial Rate becomes unavailable, the Bank may designate a
substitute index after notifying the Company.

 

·“Rate Management Arrangement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between the Company and the Bank or any
Affiliate of the Bank, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.

 

·“Rate Management Obligations” means any and all obligations of the Company to
the Bank or any Affiliate of the Bank, whether absolute, contingent or otherwise
and howsoever and whensoever (whether now or hereafter) created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under or in connection with (i) any and
all Rate Management Arrangements, and (ii) any and all cancellations, buy-backs,
reversals, terminations or assignments of any Rate Management Arrangement.

 

·“Real Estate” means either the Mount Vernon Real Estate or the West Lafayette
Real Estate, as the context requires, and also means both of them, collectively,
as the context requires.

 

·“Regions Bank Loan Agreement” means that certain Loan Agreement by and between
the Company and Regions Banks dated December 14, 2007, as amended.

 

•“Revolving Loan” is used as defined in Section 2(a)(i) herein.

 

•“Revolving Loan Maturity Date” means May 5, 2016.

 

7

 

•“Revolving Note” is used as defined in Section 2(a)(ii) herein.

 

•“Security Agreement” is used as defined in Section 4(a) herein.

 

·“Subsidiary” means any corporation or other entity whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, are
owned, directly or indirectly, by a Person.

 

•“Term Loan” is used as defined in Section 2(b) herein.

 

•“Term Note” is used as defined in Section 2(b)(ii) herein.

 

•“Test Period” is used as defined in Section 5(g)(i) herein.

 

•“Title Policy” is used as defined in Section 4(b)(i) herein.

 

•"Total Funded Debt" means the sum of the following, without duplication: (i)
the aggregate principal amount of all indebtedness for borrowed money,
including, without limitation, the aggregate outstanding principal balance of
the Loans, (ii) the aggregate principal amount of all indebtedness for the
deferred purchase price of property and services (not including trade payables
incurred in the normal course of business), (iii) the aggregate principal amount
of all indebtedness created in and arising under all conditional sales and title
retention agreements, (iv) the aggregate amount of all obligations under all
capital leases for which the Company is liable as lessee, and (v) the aggregate
undrawn amount of all letters of credit for which the Company is the account
party.

 

•“Unmatured Event of Default” means any event specified in Section 8, which is
not initially an Event of Default, but which would, if uncured, become an Event
of Default with the giving of notice or the passage of time or both.

 

•“West Lafayette Mortgage” is used as defined in Section 4(b) herein.

 

•“West Lafayette Real Estate” is used as defined in Section 4(b) herein.

 

Section 2. THE LOANS. Subject to all of the terms and conditions of this
Agreement, the Bank will make the Loans described in this Section to the
Company.

 

a.The Revolving Loan. The Bank shall make a revolving loan to the Company on the
following terms and subject to the following conditions:

 

8

 

(i)The Commitment — Use of Proceeds. From the date of this Agreement and until
the Revolving Loan Maturity Date, the Bank agrees from time to time to make
Advances (collectively, the “Revolving Loan”) to the Company under a revolving
line of credit of amounts not exceeding in the aggregate principal amount
outstanding at any one time Two Million and 00/100 Dollars ($2,000,000.00) (the
“Commitment”). Proceeds of the Revolving Loan may be used by the Company only
for general corporate purposes.

 

(ii)Method of Borrowing. The obligation of the Company to repay the Revolving
Loan will be evidenced by a Promissory Note of the Company in the form of
Exhibit “A” attached hereto (the “Revolving Note”). So long as no Event of
Default or Unmatured Event of Default shall have occurred and be continuing and
until the Revolving Loan Maturity Date, the Company may borrow, repay and
reborrow under the Revolving Note on any Banking Day; provided, that no
borrowing may result in an Event of Default or an Unmatured Event of Default.
The Company hereby authorizes the Bank to make an Advance at any time that the
aggregate collected balance in the Company’s demand deposit account with the
Bank is insufficient to pay all items drawn on such account presented for
payment (such an Advance hereinafter called an “Automatic Advance”); provided,
that the Bank shall make an Automatic Advance only if no Event of Default or
Unmatured Event of Default has occurred and is continuing at the time such
Automatic Advance is to be made. The proceeds of each Advance requested by the
Company shall be made available to the Company on the day so requested by way of
credit to the Company’s operating account with the Bank in immediately available
funds. All Advances by the Bank and payments by the Company shall be recorded by
the Bank on its books and records, and the principal amount outstanding from
time to time, plus interest payable thereon, shall be determined by reference to
the books and records of the Bank. Absent manifest error, the Bank's books and
records shall be presumed prima facie to be correct as to such matters.

 

(iii)Interest on the Revolving Loan. The principal amount of the Revolving Loan
outstanding from time to time shall bear interest until the maturity of the
Revolving Note at rate per annum equal to the Adjusted LIBO Rate. After
maturity, whether on the Revolving Loan Maturity Date or on account of
acceleration upon the occurrence of an Event of Default, and until paid in full,
the Revolving Loan shall bear interest at a per annum rate equal to the Default
Rate. Accrued interest shall be due and payable monthly on the fifth (5th)
calendar day of each calendar month commencing on June 5, 2014, and at maturity.
After maturity, interest shall be due and payable as accrued and without demand.

 

9

 

(iv)Unused Fee. In addition to interest on the Revolving Loan, the Company shall
pay to the Bank a facility fee for each partial or full calendar quarter during
which the Commitment is outstanding equal to one-quarter percent (1/4%) per
annum of the average daily excess of the Commitment over the principal balance
of the Revolving Loan. Facility fees for each calendar quarter shall be due and
payable within ten (10) days following the Bank's submission of a statement of
the amount due. Such fees may be debited by the Bank when due to any demand
deposit account of the Company carried with the Bank without further authority.

 

(v)Annual Clean-Up. In addition to the payment of interest when due on the
Revolving Loan as provided herein, the Company shall not permit the outstanding
principal balance of the Revolving Loan to exceed twenty percent (20%) of the
Commitment for a minimum of thirty (30) consecutive calendar days in any twelve
(12) month period while the Commitment is outstanding. Payment of the Revolving
Loan to reduce the outstanding balance to comply with this provision shall be
automatic and due and payable without demand.

 

b.The Term Loan. The Bank shall make a term loan (the "Term Loan") to the
Company contemporaneously with the execution of this Agreement on the following
terms and subject to the following conditions:

 

(i)Amount. The original principal amount of the Term Loan is Five Million Five
Hundred Thousand and 00/100 Dollars ($5,500,000.00).

 

(ii)The Term Note. The obligation of the Company to repay the Term Loan shall be
evidenced by a Promissory Note in the form of Exhibit “B” attached hereto (the
“Term Note”). The principal of the Term Loan shall be repayable in equal monthly
installments of Sixty-Five Thousand Four Hundred Seventy-Six and 00/100 Dollars
($65,476.00), each on the fifth (5th) day of each calendar month commencing on
June 5, 2014, and continuing thereafter on the fifth (5th) calendar day of each
calendar month until May 5, 2019, on which date the entire unpaid principal
balance of the Term Loan shall be due and payable together with all accrued and
unpaid interest. The principal of the Term Loan may be prepaid at any time in
whole or in part without premium or penalty; provided, that any partial
prepayment shall be in an amount which is an integral multiple of $10,000.00
and, provided further, that all partial prepayments shall be applied to the
latest maturing installments of principal payable under the Term Loan in inverse
order of maturity.

 

10

 

(iii)Interest on the Term Loan. The unpaid principal balance from time to time
of the Term Loan shall bear interest prior to the maturity of the Term Loan at a
rate per annum equal to the Adjusted LIBO Rate. After maturity, whether
scheduled maturity or maturity by virtue of acceleration on account of the
occurrence of an Event of Default, interest shall accrue on the Term Loan at a
rate per annum equal to the Default Rate. Prior to maturity, accrued interest
shall be due and payable on the fifth (5th) calendar day of each calendar month
commencing on June 5, 2014, in addition to the installments of principal due on
such dates as described above, and at maturity. After maturity, interest shall
be due and payable as accrued and without demand.

 

c.Provisions Applicable to the Loans. In addition to the provisions contained
above in this Section 2, the following provisions are applicable to the Loans:

 

(i)Scheduled Payment on Non-Banking Day. Any payment of principal or interest on
a Loan that is scheduled to be made on a day that is not a Banking Day shall be
deemed to be due and payable on the first Banking Day immediately following such
scheduled payment date, and interest shall continue to accrue through the date
of such payment and be due and payable thereon.

 

(ii)Change in Law; Capital Adequacy; Loss; Indemnity. (A) In the event that the
Bank reasonably determines that by reason of (I) any change arising after the
date of this Agreement affecting the interbank eurocurrency market or affecting
the position of the Bank with respect to such market, adequate and fair means do
not exist for ascertaining the applicable interest rates by reference to which
the LIBO Rate then being determined is to be fixed, (II) any change arising
after the date of this Agreement in any applicable law or governmental rule,
regulation or order (or any interpretation thereof, including the introduction
of any new law or governmental rule, regulation or order), or (III) any other
circumstance affecting the Bank or the interbank eurocurrency market (such as,
but not limited to, official reserve requirements required by Regulation D of
the Board of Governors of the Federal Reserve System), the LIBO Rate, plus the
applicable spread in arriving at the calculation of the Adjusted LIBO Rate,
shall not represent the effective pricing to the Bank of accruing interest based
upon the LIBO Rate, then, and in any such event, the accrual of interest based
upon the LIBO Rate shall be suspended until the Bank shall notify the Company
that the circumstances causing such suspension no longer exist, and beginning on
the date of such suspension, interest shall accrue at a variable rate of
interest per annum, which shall change in the manner set forth below, equal to
the sum of the Prime Commercial Rate plus one-half percent (1/2%) per annum.

 

11

 

(B) In the event that on any date the Bank shall have reasonably determined that
accruing interest hereunder based upon the LIBO Rate has become unlawful by
compliance by the Bank in good faith with any law, governmental rule, regulation
or order, then, and in any such event, the Bank shall promptly give notice
thereof to the Company. In such case, when required by law, interest shall
accrue on the Loans at a variable rate of interest per annum, which shall change
in the manner set forth below, equal to equal to the sum of the Prime Commercial
Rate plus one-half percent (1/2%) per annum.

 

(C) Subject to any maximum or minimum interest rate limitation specified herein
or by applicable law, any variable rate of interest on the Loans based upon the
Prime Commercial Rate shall change automatically without notice to the Company
immediately with each change in the Prime Commercial Rate.

 

(D) If, due to (I) the introduction of or any change in or in the interpretation
of any law or regulation, (II) the compliance with any guideline or request from
any central bank or other public authority (whether or not having the force of
law), or (III) the failure of the Company to pay any amount when required by the
terms of this Agreement, there shall be any loss or increase in the cost to the
Bank of accruing interest on the Loans based upon the LIBO Rate, then the
Company agrees that the Company shall, from time to time, upon demand by the
Bank, pay to the Bank additional amounts sufficient to compensate the Bank for
such loss or increased cost. A certificate as to the amount of such loss or
increase cost, submitted to the Company by the Bank, shall be conclusive
evidence, absent manifest error, of the correctness of such amount.

 

(iii)Computation of Interest. Interest on the unpaid principal balance of the
Loans is computed on a 365/360 days basis; that is, by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Any reference in this Agreement, in any Note, or in any other Loan
Document to a “per annum” rate shall be based on a year of 360 days.

 

(iv)Manner of Payment. All payments of principal and interest on the Loans shall
be payable at the principal office of the Bank in Indianapolis, Indiana, in
funds available for the Bank's immediate use in that city and no payment will be
considered to have been made until received in such funds.

 

(v)Commitment Fees. The Company shall pay the Bank $5,000.00 as a commitment fee
for making the Revolving Loan available to the Company, and $27,500.00 as a
commitment fee for making the Term Loan available to the Company, both of which
shall be due and payable either previous to or contemporaneously with the
execution of this Agreement.

 

12

 

(vi)Automatic Debit. The Bank may debit when due all payments of principal and
interest due under the terms of this Agreement to any deposit account of the
Company carried with the Bank without further authority.

 

(vii)Posting and Application of Payments.

(A) All payments of principal, interest and other amounts payable hereunder, the
Notes, or under any of the other Loan Documents shall be made to the Bank at its
principal office in Indianapolis, Indiana not later than 11:00 a.m. on the due
date. The Bank shall not be required to credit any Loan for the amount of any
item of payment or other payment that is unsatisfactory to the Bank. All credits
shall be provisional, subject to verification and final settlement. The Bank may
charge the Company for the amount of any item of payment or other payment that
is returned to the Bank unpaid or otherwise not collected.

 

(B) Prior to the occurrence of an Event of Default under this Agreement,
payments shall be applied first to interest, then to principal, then to any fees
or other amounts due and owing to the Bank in connection with the Total
Obligations. After the occurrence of an Event of Default under this Agreement,
payments may be applied, at the Bank’s option, as follows: first to any
collection costs or expenses (including reasonable attorneys’ fees), then to any
late charges or other fees owing under the Loan Documents, then to accrued
interest, then to principal. To the extent that the Company makes a payment or
the Bank receives any payment or proceeds of the Real Estate or other Collateral
for the Company’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by the Bank.

 

(C) The Company shall pay principal, interest, and all other amounts payable
hereunder, under the Notes, and under any other Loan Document, without any
deduction whatsoever, including any deduction for any setoff or counterclaim.

 

(viii)Prepayment of LIBO Rate Loans. In the event that any prepayment of a Loan
accruing interest on a variable rate based on a LIBO Rate on a date other than
the last Banking Day of the current LIBO Rate Interest Period with respect
thereto, the Company shall indemnify the Bank for any increase costs to the Bank
resulting from such prepayment.

 

13

 

Section 3. REPRESENTATIONS AND WARRANTIES. To induce the Bank to make the Loans,
the Company represents and warrants to the Bank that:

 

a.Organization of the Company. The Company is a corporation organized and
validly existing under the laws of the State of Indiana. The exact name of the
Company as it appears on its Articles of Incorporation is the name of the
Company appearing on the signature pages hereof. The Company is qualified to do
business in every jurisdiction in which: (i) the nature of the business
conducted or the character or location of properties owned or leased, or the
residences or activities of employees make such qualification necessary, and
(ii) failure so to qualify might impair the title of the Company to material
properties or the Company's right to enforce material contracts or result in
exposure of the Company to liability for material penalties in such
jurisdiction. No jurisdiction in which the Company is not qualified to do
business has asserted that the Company is required to be qualified therein. The
principal office of the Company is located at 2701 Kent Avenue, West Lafayette,
Indiana 47906. The Company does not conduct any material operations or keep any
material amounts of property at any location other than the West Lafayette
location except at 10424 Middle Mt. Vernon Road, Mt. Vernon, Indiana 47620. The
Company has not done business under any name other than its present corporate
name at any time during the six years preceding the date of this Agreement.

 

b.Authorization; No Conflict for the Company. The execution and delivery of this
Agreement, the borrowings hereunder, the execution and delivery of all of the
other Loan Documents to which the Company is a party and the performance by the
Company of its obligations under this Agreement and all of the other Loan
Documents to which the Company is a party are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, have
received any required governmental or regulatory agency approvals and do not and
will not contravene or conflict with any provision of law or with the Articles
of Incorporation or By-Laws of the Company or with any material agreement
binding upon the Company or its properties.

 

c.Validity and Binding Nature of the Loan Documents. This Agreement and all of
the other Loan Documents to which the Company is a party are the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws enacted for the relief of debtors generally and other similar laws
affecting the enforcement of creditors' rights generally or by equitable
principles which may affect the availability of specific performance and other
equitable remedies.

 

14

 

d.Financial Statements. The Company has delivered to the Bank its audited
financial statements as of September 30, 2013, and for the fiscal year of the
Company then ended, and its unaudited interim financial statements as of
December 31, 2013, and for the quarter then ended. Such statements have been
prepared in accordance with GAAP except, as to the interim statements, for the
absence of a statement of cash flows, footnotes and adjustments normally made at
year end which are not material in amount. Such statements present fairly in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations for the periods covered, and since the date of
the latest of such statements there has been no material adverse change in the
financial position of the Company or in the results of its operations.

 

e.Litigation and Contingent Liabilities. No litigation, arbitration proceedings
or governmental proceedings are pending or, to the knowledge of the Company,
threatened against the Company which would, if adversely determined, materially
and adversely affect its financial position or continued operations. To the
knowledge of the Company, the Company has no material contingent liabilities not
provided for, or disclosed, in the financial statements referred to in Section
3(e) herein or in the “Schedule of Exceptions” attached hereto as Exhibit “C.”

 

f.Liens. None of the assets of the Company are subject to any mortgage, pledge,
title retention lien, or other Lien, encumbrance or security interest except for
liens in favor of the Bank, and those liens and security interests described in
the exceptions enumerated in Section 6(b) herein.

 

g.Employee Benefit Plans. Each Plan maintained by the Company is in material
compliance with ERISA, the Code, and all applicable rules and regulations
adopted by regulatory authorities pursuant thereto, and the Company has filed
all reports and returns required to be filed by ERISA, the Code and such rules
and regulations. No Plan maintained by the Company and no trust created under
any such Plan has incurred any “accumulated funding deficiency” within the
meaning of Section 412(c)(1) of the Code, and the present value of all benefits
vested under each Plan did not exceed, as of the last annual valuation date, the
value of the assets of the respective Plans allocable to such vested benefits.
The Company has no knowledge that any “reportable event” as defined in ERISA has
occurred with respect to any Plan.

 

h.Payment of Taxes. The Company has filed all federal, state and local tax
returns and tax related reports which it is required to file by any statute or
regulation and all material taxes and any tax related interest payments and
penalties that are due and payable have been paid, except for such as are being
contested in good faith and by appropriate proceedings and as to which
appropriate reserves have been established. Adequate provision has been made for
the payment when due of all tax liabilities which have been incurred, but are
not as yet due and payable.

 

15

 

i.Investment Company Act. The Company is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

j.Regulation U and other Federal Regulations. The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System. Not
more than twenty-five percent (25%) of the assets of the Company or of any
Subsidiary consists of margin stock, within the contemplation of Regulation U,
as amended.

 

k.Hazardous Substances. Except as disclosed on the “Schedule of Exceptions”
attached hereto as Exhibit “C,” and as set forth in the Phase I Environmental
Site Assessments, to the knowledge of the Company: (i) there are no underground
storage tanks of any kind on any premises owned or occupied by or under lease to
the Company or to BAS; (ii) there are no tanks, drums or other containers of any
kind on premises owned or occupied by or under lease to the Company or BAS, the
contents of which are unknown to the Company or to BAS; (iii) no premises owned
or occupied by or under lease to the Company or BAS has ever been used, except
in accordance with environmental law, and as of the date of this Agreement,
except in accordance with environmental law, no such premises are being used for
any activities involving the use, treatment, transportation, generation, storage
or disposal of any Hazardous Substances in reportable quantities; and (iv) no
Hazardous Substances in reportable quantities pursuant to applicable
environmental law have been Released (as defined in the Mortgages) on any such
premises, nor is there any threat of Release (as defined in the Mortgages) of
any Hazardous Substances in reportable quantities on any such premises.

 

l.Subsidiaries. Except as disclosed on the “Schedule of Exceptions” attached
hereto as Exhibit “C,” the Company has no Subsidiaries as of the date of this
Agreement.

 

m.Anti-Terrorism Laws. To the knowledge of the Company, the Company is not in
violation of any Anti-Terrorism Law or engaged in, nor has it conspired to
engage in, any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law. To the knowledge of the Company does not: (i) conduct any
business or engage in making or receiving any contributions of funds, goods, or
service to or for the benefit of any Blocked Person, or (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

 

16

 

Section 4. COLLATERAL FOR THE OBLIGATIONS. The Obligations shall be secured and
supported as follows:

 

a.Security Agreement. The Obligations shall be secured by a security interest in
all of the Company’s equipment, inventory, accounts receivable, general
intangibles, chattel paper, software, and depository and concentration accounts
maintained by the Company individually or jointly with the Bank or any of the
Bank’s affiliates, all whether now owned or hereafter acquired, and in all
proceeds thereof, which security interest will be created by a Security
Agreement (the “Security Agreement”) in the form attached hereto as Exhibit “D.”
The Security Agreement will provide a security interest in the Collateral
described therein subject only to liens and security interests described in the
exceptions enumerated in Section 6(b) herein.

 

b.Mortgages. The Obligations shall further be secured by the first mortgage lien
and security interests created by a Mortgage, Security Agreement, Assignment of
Rents and Fixture Filing in the form of Exhibit “E” attached hereto (the “West
Lafayette Mortgage”), on the real estate in Tippecanoe County, Indiana, owned by
the Company and commonly known as 2701 Kent Avenue, West Lafayette, Indiana
47906 (the “West Lafayette Real Estate”). The obligations of BAS arising under
its Guaranty Agreement shall be secured by the first mortgage lien and security
interests created by a Mortgage, Security Agreement, Assignment of Rents and
Fixture Filing in the form of Exhibit "F" attached hereto (the “Mount Vernon
Mortgage”) on the real estate in Posey County, Indiana, owned by BAS and
commonly known as 10424 Middle Mount Vernon Road, Mount Vernon, Indiana 47620
(the “Mount Vernon Real Estate”). The West Lafayette Mortgage and the Mount
Vernon Mortgage are collectively referred to as the “Mortgages,” and the West
Lafayette Real Estate and the Mount Vernon Real Estate are collectively referred
to as the “Real Estate.” In support of the Mortgages, the Company and BAS shall
provide to the Bank, at their sole and exclusive expense, the following
documentation:

 

17

 

 

(i)Title Insurance. A mortgagee’s title insurance policy in the amount of
$7,500,000 on the Real Estate on the American Land Title Association form of
mortgagee's title policy (1992 Revision), which shall include a revolving credit
endorsement, an ALTA form of Comprehensive endorsement, an ALTA form 3.1 zoning
endorsement, an access endorsement, a last dollar endorsement, and such other
endorsements as the Bank may reasonably require after review of the initial
title commitment and survey provided pursuant to Section 4(b)(ii) (the “Title
Policy”). The coverage provided by the Title Policy shall not be subject to the
standard exceptions as to rights of parties in possession and matters which
would be disclosed by survey, easements not shown by the public records and
mechanic's liens not shown by the public records, and otherwise the coverage
shall be subject to no exceptions other than: (A) easements and use restrictions
and encroachments disclosed by survey which do not materially and adversely
affect the value or marketability of the Real Estate or the usefulness of the
Real Estate in the operations of the Company, and (B) the liens described in the
exceptions enumerated in Section 6(b).

 

(ii)Surveys. Minimum Standards Detail Land Title Surveys together with a Minimum
Standards Detail Certificates certified to the Bank, prepared by registered land
surveyors or engineers dated within thirty (30) days preceding closing, which
surveys shall locate all recorded easements with recording information and
contain a statement as to whether or not the Real Estate is in a flood plain.

 

(iii)Appraisal Reports. Appraisal reports addressed to the Bank with respect to
the Real Estate prepared in compliance with the regulations of the Office of the
Comptroller of the Currency with respect to appraisal practice applicable to
"federally related transactions" adopted pursuant to the Financial Institutions
Reform, Recovery and Enforcement Act of 1989 ("FIRREA") and shall be prepared in
response to an engagement letter to be issued by the Bank.

 

(iv)Environmental Reports. The Company has delivered to the Bank the Phase I
Environmental Site Assessments prior to the date hereof. The Company shall
report to all appropriate governmental authorities, when required by applicable
law, the existence of any environmental condition requiring such disclosure or
reporting; provided, that the Bank may make such report to the extent applicable
law requires that the Bank do so as a mortgagee of the Real Estate. Prior to the
occurrence of an Event of Default, the Company and/or BAS shall have the sole
right to control the clean-up of any environmental condition pertaining to the
Real Estate; provided, such clean-up is conducted at all times in compliance
with environmental laws.

 

18

 

 



(v)Flood Hazard Determination Forms. Flood Hazard Determination Forms from a
registered land surveyor or engineer pursuant to the requirements of the Office
of the Comptroller of the Currency and the Federal Emergency Management Agency.

 

c.Life and Disability Insurance Assignments. The Obligations shall further be
secured by: (i) an assignment of key man insurance on the life of Jacqueline M.
Lemke having a coverage limit of not less than $1,000,000 (the “Assignment of
Life Insurance”), which assignment shall be effected by such form of assignment
as is prescribed by or acceptable to the insurer and is acceptable to the Bank,
and (ii) the designation of the Bank as the loss payee of a disability policy
owned by the Company on Jacqueline M. Lemke having a coverage limit of not less
than $1,000,000.

 

d.Guaranty Agreement. The Obligations shall be supported by the unconditional
guaranty of prompt payment of BAS, which guaranty shall be evidenced by a
Guaranty Agreement in the form attached hereto as Exhibit "G" (the "Guaranty
Agreement").

 

Section 5.    AFFIRMATIVE COVENANTS. Until the Obligations of the Company
terminate or are paid and satisfied in full, and so long as the Commitment is
outstanding, the Company shall strictly observe the following covenants:

 

a.Existence/Name. The Company shall preserve its corporate existence and the
Company shall not change its name in any respect or its state of organization
without giving the Bank not less than thirty (30) days’ prior written notice.

 

b.Reports, Certificates and Other Information. The Company shall furnish to the
Bank copies of the following financial statements, certificates and other
information, as provided herein:

 

(i)The Company’s Annual Statements. As soon as available and in any event within
one hundred twenty (120) days after the close of each fiscal year, commencing
with the fiscal year ending September 30, 2014, the Company shall deliver to the
Bank financial statements of the Company for such fiscal year prepared and
presented in accordance with GAAP, consistently applied in each case setting
forth in comparative form corresponding figures for the preceding fiscal year,
together with the audited report of independent certified public accountants
approved by the Bank, which approval shall not be unreasonably withheld,
together with the management letter, if any, issued by such independent
certified public accountants.

 

19

 

 

(ii)The Company’s Interim Statements. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter, the Company
shall deliver to the Bank a copy of the interim financial statements of the
Company, consisting at a minimum of:

 

A.the balance sheet as of the end of the quarter, and

 

B.a statement of income for the quarter and for the partial or full fiscal year
ended as of the end of the quarter,

 

all in reasonable detail and accompanied by the written representation of the
chief financial officer of the Company that such financial statements have been
prepared in accordance with GAAP (except that they need not include a statement
of cash flows and footnotes and need not reflect adjustments normally made at
year end, if such adjustments are not material in amount), and present fairly in
all material respects the financial position of the Company and the results of
its operation as of the dates of such statements and for the fiscal periods then
ended.

 

(iii)Compliance Certificates. Within forty-five (45) days following the last day
of each fiscal quarter, the Company shall deliver to the Bank a certificate of
the Chief Financial Officer or other appropriate officer of the Company
demonstrating compliance by the Company with the financial covenants set forth
in Section 5(g) herein, and shall otherwise be in such form and provide such
detail as may be reasonably satisfactory to the Bank.

 

(iv)The Company’s Projections. The Company shall deliver to the Bank, not less
than thirty (30) days prior to each fiscal year end, the Company’s financial
projections for the immediately following fiscal year.

 

(v)Orders. The Company shall deliver to the Bank promptly upon its receipt
thereof, notice of any orders in any material proceedings to which the Company
is a party, issued by any court or regulatory agency, federal or state, and if
the Bank should so request, a complete copy of any such order.

 

(vi)Notice of Default or Litigation. Promptly, but not later than ten (10)
Business Days after learning of the occurrence of an Event of Default or
Unmatured Event of Default or the institution of or any adverse determination in
any litigation, arbitration proceeding or governmental proceeding which is
material to the Company, or the occurrence of any event which could have a
material adverse effect upon the Company, the Company shall deliver to the Bank
written notice thereof describing the same and the steps being taken with
respect thereto.

 

20

 

 

(vii)Registration Statements and Reports. Promptly upon filing with the
Securities and Exchange Commission or any state securities regulatory authority
by the Company, the Company shall deliver to the Bank copies of all registration
statements and all periodic and special reports required or permitted to be
filed under federal or state securities laws and regulations.

 

(viii)Other Information. From time to time such other information concerning the
Company as the Bank may reasonably request.

 

c.Books, Records and Inspections. The Company shall maintain complete and
accurate books and records, and permit access thereto by the Bank for purposes
of inspection, copying and audit, and the Company shall permit the Bank to
inspect its properties and operations at all reasonable times with prior notice.
Prior to the occurrence of an Event of Default, the Bank shall be limited to
performing only one audit of the Company per calendar year, and after the
occurrence and continuance of an Event of Default, there shall be no such
limitation.

 

d.Insurance. In addition to any insurance required by the Mortgages and the
Security Agreement, the Company shall maintain such insurance as may be required
by law, and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated. The
Company agrees to name the Bank as additional loss payee on any such insurance
policy under a standard lender's loss payable clause and to provide a copy of
any such policy to the Bank. Further, the Company shall maintain at all times
key man life insurance on Jacqueline M. Lemke having a coverage limit of not
less than $1,000,000, and shall maintain at all times disability insurance on
Jacqueline M. Lemke having a coverage limit of not less than $1,000,000 with the
Bank designated as the loss payee.

 

e.Taxes and Liabilities. The Company shall pay when due all taxes, license fees,
assessments and other liabilities except such as are being contested in good
faith and by appropriate proceedings and for which appropriate reserves have
been established.

 

f.Compliance with Legal and Regulatory Requirements. The Company shall maintain
material compliance with the applicable provisions of all federal, state and
local statutes, ordinances and regulations and any court orders or orders of
regulatory authorities issued thereunder.

 

21

 

 

g.Financial Covenants. The Company shall observe each of the following financial
covenants:

 

(i)Fixed Charge Coverage Ratio. As of the end of each fiscal quarter of the
Company measured for each period of four (4) consecutive fiscal quarters then
ending (each such period hereinafter called a “Test Period”), commencing with
the Test Period ending June 30, 2014, the Company shall maintain a fixed charge
coverage ratio of not less than 1.10 to 1.00. For purposes of this covenant, the
phrase “fixed charge coverage ratio” means the ratio of: (A) the sum of the
Company’s EBITDA for the Test Period, divided by (B) the sum of scheduled
principal payments on Total Funded Debt during the Test Period, plus interest
expense, unfunded capital expenditures, cash distributions to shareholders, and
cash taxes for the Test Period. For purposes of testing compliance with this
covenant, “scheduled principal payments” shall not include principal prepayments
on the Term Loan or principal payments on the Revolving Loan, and shall not
include the amounts paid under Regions Bank Loan Agreement.

 

(ii)Maximum Total Leverage Ratio. For each Test Period, commencing with the Test
Period ending June 30, 2014, the Company shall maintain its ratio of Total
Funded Debt to EBITDA at a level not greater than: (A) 3.00 to 1.00 from the
date of this Agreement until and including the Test Period ending September 30,
2015; and (B) 2.50 to 1.00 commencing with the Test Period ending December 31,
2015, and at each quarter-end thereafter.

 

h.Primary Banking Relationship. The Company shall maintain its primary
concentration and deposit accounts with the Bank.

 

i.Employee Benefit Plans. The Company shall maintain all Plans in material
compliance with ERISA, the Code, and all rules and regulations of regulatory
authorities pursuant thereto and shall file and shall cause all Subsidiaries to
file all reports required to be filed pursuant to ERISA, the Code, and such
rules and regulations. With respect to any Plan or Multiemployer Plan, as such
terms are defined in Sections 3(2), 3(37), and 4001(a)(3) of ERISA, the Company
shall comply with the following and shall cause each Subsidiary to comply with
the following: (i) at all times make prompt payment of contributions required to
meet the minimum funding standards set forth in Section 302 through 305 if
ERISA; (ii) promptly, after the filing thereof, upon request of the Bank at any
time and from time to time, furnish to the Bank copies of each annual report
required to be filed pursuant to Section 103 of ERISA for the plan year,
including any certified financial statements or actuarial statements required
pursuant to said Section 103; (iii) notify the Bank immediately of any fact,
including but not limited to, any “Reportable Event,” as that terms is defined
in Section 4043 of ERISA, arising in connection with the Company or the
applicable Subsidiary’s Plan which might constitute grounds for termination
thereof by the Pension Benefit Guaranty Corporation or for the appointment by
the appropriate United States District Court of a Trustee to administer the
Company’s or such Corporate Guarantor’s Plan; and (iv) notify the Bank of the
occurrence of any “Prohibited Transaction,” as that term is defined in Section
406 of ERISA.

 

22

 

 

j.Hazardous Substances. If the Company or any Subsidiary should commence the
use, treatment, transportation, generation, storage or disposal of any Hazardous
Substance in reportable quantities in its operations in addition to those noted
in Exhibit “C” attached hereto or the Phase I Environmental Assessments, the
Company shall immediately notify the Bank of the commencement of such activity
with respect to each such Hazardous Substance. The Company shall cause any
Hazardous Substances which are now or may hereafter be used or generated in the
operations of the Company or any Subsidiary in reportable quantities to be
accounted for and disposed of in compliance with all applicable federal, state
and local laws and regulations. The Company shall notify the Bank immediately
upon obtaining knowledge that:

 

(i)any premises which have at any time been owned or occupied by or have been
under lease to the Company or any Subsidiary are the subject of an environmental
investigation by any federal, state or local governmental agency having
jurisdiction over the regulation of any Hazardous Substances, the purpose of
which investigation is to quantify the levels of Hazardous Substances located on
such premises; or

 

(ii)the Company or any Subsidiary has been named or is threatened to be named as
a party responsible for the possible contamination of any real property or
ground water with Hazardous Substances, including, but not limited to the
contamination of past and present waste disposal sites.

 

If the Company or any Subsidiary is notified of any event described at items (i)
or (ii) above, the Company shall promptly engage or cause the Subsidiary to
engage a firm or firms of engineers or environmental consultants appropriately
qualified to determine as quickly as practical the extent of contamination and
the potential financial liability of the Company or the Subsidiary with respect
thereto, and the Bank shall be provided with a copy of any report prepared by
such firm or by any governmental agency as to such matters as soon as any such
report becomes available to the Company, and the Company shall establish
reserves in the amount of the potential financial liability of the Company or
the Subsidiary identified by such environmental consultants or engineers as
required by GAAP. The selection of any engineers or environmental consultants
engaged pursuant to the requirements of this Section shall be subject to the
approval of the Bank, which approval shall not be unreasonably withheld.

 

23

 

 

Section 6. NEGATIVE COVENANTS. Until the Obligations terminate or are paid and
satisfied in full, and so long as the Commitment, the Company shall strictly
observe the following covenants:

 

a.Restricted Payments. The Company shall not purchase or redeem any shares of
the capital stock of the Company or declare or pay any dividends thereon, except
for dividends payable entirely in capital stock, or make any other distributions
to shareholders except for repurchases by the Company in compliance with benefit
plans in existence as of the date of this Agreement or to be adopted by the
Company.

 

b.Liens. The Company shall not create or permit to exist any Lien with respect
to any property or assets now owned or hereafter acquired except:

 

(i)Liens in favor of the Bank (or its affiliates) created pursuant to the
requirements of this Agreement or otherwise;

 

(ii)any lien or deposit with any governmental agency required or permitted to
qualify the Company to conduct business or exercise any privilege, franchise or
license, or to maintain self-insurance or to obtain the benefits of or secure
obligations under any law pertaining to worker's compensation, unemployment
insurance, old age pensions, social security or similar matters, or to obtain
any stay or discharge in any legal or administrative proceedings, or any similar
lien or deposit arising in the ordinary course of business;

 

(iii)any mechanic's, worker's, repairmen's, carrier's, warehousemen's or other
like liens arising in the ordinary course of business for amounts not yet due
and for the payment of which adequate reserves have been established, or
deposits made to obtain the release of such liens;

 

(iv)easements, licenses, minor irregularities in title or minor encumbrances on
or over any real property which do not, in the judgment of the Bank, materially
detract from the value of such property or its marketability or its usefulness
in the business of the Company;

 

(v)Liens for taxes and governmental charges which are not yet due or which are
being contested in good faith and by appropriate proceedings and for which
appropriate reserves have been established;

 

24

 

 

(vi)Liens created by or resulting from any litigation or legal proceeding which
is being contested in good faith and by appropriate proceedings and for which
appropriate reserves have been established;

 

(vii)such encumbrances as appear on the Title Policy delivered to the Bank
pursuant to Section 4(b)(i) herein which are permitted to remain with the prior
consent of the Bank;

 

(viii)deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the ordinary course
of business;

 

(ix)purchase money liens securing indebtedness not exceeding $500,000 in the
aggregate outstanding at any one time; and

 

(x)those specific liens now existing described on the “Schedule of Exceptions”
attached hereto as Exhibit “C.”

 

c.Guaranties. The Company shall not be a guarantor or surety of, or otherwise be
responsible in any manner with respect to any undertaking of any other person or
entity, whether by guaranty agreement or by agreement to purchase any
obligations, stock, assets, goods or services, or to supply or advance any
funds, assets, goods or services, or otherwise, except for:

 

(i)guaranties in favor of the Bank;

 

(ii)guaranties by endorsement of instruments for deposit made in the ordinary
course of business; and

 

(iii)those specific existing guaranties listed in the “Schedule of Exceptions”
attached hereto as Exhibit “C.”

 

d.Investments, Loans and Advances. The Company shall not purchase, hold, or
acquire, including pursuant to any merger with any Person, any capital stock, or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or make or permit to exist any
investment or any other interest in, any other Person, or make or permit to
exist any loans or advances to any other person or entity except for:

 

(i)extensions of credit or credit accommodations to customers or vendors made by
the Company in the ordinary course of its business as now conducted;

 

25

 

 

(ii)reasonable salary advances and commissions to employees, and other advances
to agents and employees for anticipated expenses to be incurred on behalf of the
Company in the course of discharging their assigned duties; and

 

(iii)the specific items listed in the “Schedule of Exceptions” attached hereto
as Exhibit “C.”

 

e.Mergers, Consolidations, Sales, Acquisition or Formation of Subsidiaries.
Except for a consolidation, merger, purchase, acquisition, sale, transfer,
conveyance, lease or assignment having a payment of consideration of, or yield
of gross proceeds to, the Company equal to or less than $1,000,000 per
transaction, the Company shall not without Bank approval, which approval shall
not be unreasonably withheld, (i) be a party to any consolidation or to any
merger and shall not purchase the capital stock of or otherwise acquire any
equity interest in any other business entity; (ii) acquire any material part of
the assets of any other business entity; (iii) sell, transfer, convey or lease
all or any material part of its assets, except in the ordinary course of
business, or sell or assign with or without recourse any receivables. The
Company shall not cause to be created or otherwise acquire any Subsidiaries.

 

f.Margin Stock. The Company shall not use or cause or permit the proceeds of the
Loans to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended from time to time.

 

g.Other Agreements. The Company shall not enter into any agreement containing
any provision which would be violated or breached in material respect by the
performance of its obligations under this Agreement or under any other Loan
Document.

 

h.Judgments. The Company shall not permit any material uninsured judgment or
monetary penalty rendered against it in any judicial or administrative
proceeding to remain unsatisfied for a period in excess of forty-five (45) days
past the due date unless such judgment or penalty is being contested in good
faith by appropriate proceedings and execution upon such judgment has been
stayed, and unless an appropriate reserve has been established with respect
thereto as required by GAAP.

 

i.Principal Office. The Company shall not change the location of its principal
office, its name or the state of its organization, or its legal name under which
it is organized as of the date hereof unless the Company gives the Bank not less
than thirty (30) days’ prior written notice of such event..

 

26

 

 

j.Hazardous Substances. Except as disclosed on the “Schedule of Exceptions”
attached hereto as Exhibit “C,” and as set forth in the Phase I Environmental
Site Assessments, the Company shall not allow or permit to continue the release
or threatened release, as defined in the environmental laws, of any Hazardous
Substance on any premises owned or occupied by or under lease to it or, in the
case of the Company, to any Subsidiary.

 

k.Debt. The Company shall not incur or permit to exist any indebtedness for
borrowed money except: (i) to the Bank, (ii) indebtedness permitted pursuant to
Section 6(b) herein, (iii) purchase money debt not exceeding $500,000 in the
aggregate outstanding at any one time, and (iv) those existing obligations
disclosed on the “Schedule of Exceptions” attached hereto as Exhibit “C.” For
purposes of this covenant, the phrase “indebtedness for borrowed money” shall be
construed to include capital lease obligations.

 

l.Government Regulations. The Company shall not : (i) be or become subject at
any time to any law, regulation, or list of any governmental agency (including,
without limitation, the U. S. Office of Foreign Assets Control list) that
prohibits or limits the Bank from making any advance or extension of credit to
the Company or from otherwise conducting business with the Company, or (ii) fail
to provide documentary and other evidence of the Company’s identity as may be
requested by the Bank at any time to enable the Bank to verify the Company’s
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S. C. Section 5318.

 

m.Change in Business. The Company shall not engage in any business other than
businesses of the type conducted by the Company on the date of the execution of
this Agreement, and businesses reasonably related thereto.

 

n.Change in Fiscal Year End. The Company shall not change its fiscal year
without the prior written consent of the Bank.

 

o.Change in Control. The Company shall not permit, and there shall not occur, a
Change in Control of the Company.

 

27

 

 

p.Anti-Terrorism. The Company shall not at any time, (i) directly or through its
Affiliates and agents, conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving of any
contribution or funds, goods, or services to or for the benefit of any Blocked
Person, (ii) directly or through its Affiliates and agents, deal in, or
otherwise engage in, any transaction relating to any property or interests in
property blocked pursuant to Executive Order No. 13224; (iii) directly or
through its Affiliates and agents, engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; or (iv) fail to deliver to the Bank any certification or other evidence
requested from time to time by the Bank in its sole discretion, confirming
compliance by the Company with this provision.

 

q.ERISA. The Company shall not (i) intentionally engage in any “Prohibited
Transaction,” as that term is defined in Section 406 of ERISA; (ii) permit any
Plan to be determined to be in “at risk” status, as defined in Section 303(i) of
ERIS or Section 430(i)(4) of the Code: or (iii) intentionally terminate any Plan
in a manner which could result in the imposition of a Lien on the property of
the Company pursuant to Section 4068 of ERISA.

 

r.Hedging Contracts. Except for Hedging Contracts with the Bank and as
authorized by the Bank, the Company is not currently a party to, nor will it be
a party to any Hedging Contract.

 

Section 7. CONDITIONS OF LENDING. The obligation of the Bank to make any Advance
and to make the Term Loan shall be subject to fulfillment of each of the
following conditions precedent:

 

a.No Default. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing, and the representations and warranties of the
Company contained in Section 3 shall be true and correct in all material
respects as of the date of this Agreement and as of the date of each Advance,
except that after the date of this Agreement: (i) the representations contained
in Section 3(d) will be construed so as to refer to the latest financial
statements furnished to the Bank by the Company pursuant to the requirements of
this Agreement; (ii) the representations contained in Section 3(k) (with respect
to Hazardous Substances) will be construed so as to apply not only to the
Company, but also to any Subsidiaries; (iii) the representation contained in
Section 3(l) will be construed so as to except any Subsidiary which may
hereafter be formed or acquired by the Company with the consent of the Bank; and
(iv) all other representations will be construed to have been amended to conform
with any changes of which the Bank shall previously have been given notice in
writing by the Company.

 

b.Documents to be Furnished at Closing. The Bank shall have received
contemporaneously with the execution of this Agreement the following, each duly
executed, currently dated, and in form and substance satisfactory to the Bank:

 

(i)The Revolving Note and the Term Note.

 

28

 

 

(ii)The Mortgages and requisite Mortgagor’s Affidavits.

 

(iii)The Security Agreement and requisite Uniform Commercial Code financing
statements.

 

(iv)The Guaranty Agreement executed by BAS.

 

(v)The Mortgages and requisite Mortgagor’s Affidavits.

 

(vi)Resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance, respectively, of this Agreement and all
other Loan Documents provided for in this Agreement to which the Company is a
party certified as complete and correct by the Secretary of the Company.

 

(vii)A Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to execute this
Agreement and the other Loan Documents provided for in this Agreement to which
the Company is a party, together with a sample of the true signature of each
such officer.

 

(viii)A copy of the file-marked Articles of Incorporation of the Company
certified as complete and correct as of a recent date by the Secretary of State
of Indiana, and a complete copy of the By-Laws of the Company certified as
complete and correct by the Secretary of the Board of Directors of the Company.

 

(ix)A currently dated Certificate of Existence of the Company issued by the
Secretary of State of Indiana.

 

(x)Resolutions of the Board of Directors of BAS authorizing the execution,
delivery and performance, respectively, of the Guaranty Agreement, its Mortgage,
and all other Loan Documents provided for in this Agreement to which BAS is a
party, certified as complete and correct by the Secretary of BAS.

 

(xi)A Certificate of the Secretary of the Board of Directors of BAS certifying
the names of the officer or officers authorized to execute the Guaranty
Agreement, its Mortgage, and all other Loan Documents provided for in this
Agreement to which BAS is a party, together with a sample of the true signature
of each such officer.

 

29

 

 

(xii)A copy of the file-marked Articles of Incorporation of BAS certified as
complete and correct as of a recent date by the Secretary of State of Indiana,
and a complete copy of the By-Laws of BAS certified as complete and correct by
the Secretary of BAS.

 

(xiii)A currently dated Certificate of Existence of BAS issued by the Secretary
of State of Indiana.

 

(xiv)The Title Policy required under the terms of Section 4(b)(i) herein.

 

(xv)The ALTA surveys required under the terms of Section 4(b)(ii) herein.

 

(xvi)The appraisals of the Real Estate required under the terms of Section
4(b)(iii) herein.

 

(xvii)The Phase I environmental reports required under the terms of Section
4(b)(iv) herein.

 

(xviii)The Flood Hazard Certification Forms required by Section 4(b)(v) herein
showing that the Real Estate is not in a flood plain.

 

(xix)Payment to the Bank of the $5,000 commitment fee for the Revolving Loan,
and the $27,500 commitment fee for the Term Loan.

 

(xx)Evidence of the execution by the Company of a swap of not less than sixty
percent (60%) of the original principal amount of the Term Loan.

 

(xxi)Such other documents as the Bank may reasonably require.

 

Section 8. EVENTS OF DEFAULT. Each of the following shall constitute an Event of
Default under this Agreement:

 

a.Nonpayment of the Loans. Failure by the Company to pay within five (5)
Business Days after the due date any amount payable under the terms of any of
the Obligations (excluding credit card obligations) or otherwise payable to the
Bank or any other holder of the Notes, or any of the Notes, under the terms of
this Agreement.

 

30

 

 

b.Nonpayment of Other Indebtedness for Borrowed Money. Subject to the expiration
of any applicable grace period, default by the Company in the payment when due,
whether by acceleration or otherwise, of any other material indebtedness for
borrowed money, including but not limited to all Hedging Contracts with the
Bank, or default in the performance or observance of any obligation or condition
with respect to any such other material indebtedness if the effect of such
default is to accelerate the maturity of such other indebtedness or to permit
the holder or holders thereof, or any trustee or agent for such holders, to
cause such indebtedness to become due and payable prior to its scheduled
maturity, unless the Company is contesting the existence of such default in good
faith and by appropriate proceedings and an appropriate reserve has been
established with respect thereto.

 

c.Other Material Obligations. Subject to the expiration of any applicable grace
period, default by the Company in the payment when due, or in the performance or
observance of any material obligation of, or condition agreed to by the Company
with respect to any material purchase or lease of goods, securities or services
except only to the extent that the existence of any such default is being
contested in good faith and by appropriate proceedings and that appropriate
reserves have been established with respect thereto.

 

d.Bankruptcy, Insolvency, etc. The Company or BAS admitting in writing its
inability to pay its debts as they mature; or an administrative or judicial
order of dissolution or determination of insolvency being entered against the
Company or BAS; or the Company or BAS applying for, consenting to, or
acquiescing in the appointment of a trustee or receiver for the Company or BAS
or any property thereof, or the Company or BAS making a general assignment for
the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee or receiver being appointed for the Company or BAS or
for a substantial part of its respective property and not being discharged
within sixty (60) days; or any bankruptcy, reorganization, debt arrangement, or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding being instituted by or against the Company or BAS, and,
if involuntary, being consented to or acquiesced in by the Company or BAS, as
applicable, or remaining for sixty (60) days undismissed.

 

e.Warranties and Representations. Any warranty or representation made by the
Company in this Agreement proving to have been false or misleading in any
material respect when made, or any schedule, certificate, financial statement,
report, notice, or other writing furnished by the Company to the Bank proving to
have been false or misleading in any material respect when made or delivered.

 

f.Violations of Negative and Financial Covenants. Failure by the Company to
comply with or perform any covenant stated in Section 5(g) or Section 6 of this
Agreement.

 

g.Noncompliance With Other Provisions of this Agreement. Failure of the Company
to comply with or perform any covenant or other provision of this Agreement or
to perform any other Obligation (which failure does not constitute an Event of
Default under any of the preceding provisions of this Section 8) and continuance
of such failure for thirty (30) days after notice thereof to the Company from
the Bank.

 

31

 

 

h.Default Under Any Other Loan Document. The occurrence of an Event of Default
as defined in any other Loan Document.

 

i.Material Adverse Change. A material adverse change has occurred with respect
to: (i) the Company’s financial condition, results of operations, or business;
(ii) the Company’s ability to pay the Obligations in accordance with the terms
thereof; (iii) the value, in the aggregate, of the Collateral on which a Lien
has been granted in favor of the Bank, including but not limited to the Real
Estate and the Mortgages granted thereon; or (iv) the priority or validity of
the Bank’s Liens on the Real Estate or the Collateral. None of the foregoing,
except in the case of clause (iv), shall constitute an Event of Default unless
and until the described material adverse change continues thirty (30) days after
written notice of the material adverse change is given by the Bank to the
Company, and, in the event such material adverse change is susceptible of cure,
the material adverse change continues within such reasonable time thereafter as
may be reasonably required to cure the event which resulted in a material
adverse change and the Company diligently pursues such cure to completion.

 

j.Default under Hedging Contracts. The Company fails to comply with or to
perform any term, obligation, covenant or condition contained in, or the
occurrence or existence of any event of default, termination event, or other
similar event under with respect to, any Hedging Contract.

 

Section 9. EFFECT OF EVENT OF DEFAULT.

 

Default Rate of Interest. Upon and during the occurrence of an Event of Default,
at the election of the Bank after notice to the Company, all interest accruing
in respect of any Loan or other Obligation of the Company under this Agreement
shall be increased by a per annum percentage equal to five percent (5%) over the
otherwise applicable rate (the “Default Rate”).

 

Additional Remedies. If any Event of Default described in Section 8(d) shall
occur, the maturity of the Loans shall immediately be accelerated and the Notes
and the Loans evidenced thereby and all other indebtedness and any other payment
obligations of the Company to the Bank shall become immediately due and payable,
all without notice of any kind. When any other Event of Default has occurred and
is continuing, the Bank or any other holder of the Notes may accelerate payment
of the Loans and declare the Notes and all other payment obligations due and
payable, whereupon maturity of the Loans shall be accelerated and the Notes and
the Loans evidenced thereby, and all other payment obligations shall become
immediately due and payable, all without notice of any kind. The Bank or such
other holder shall promptly advise the Company of any such declaration, but
failure to do so shall not impair the effect of such declaration. The remedies
of the Bank specified in this Agreement or in any other Loan Document shall not
be exclusive, and the Bank may avail itself of any other remedies provided by
law as well as any equitable remedies available to the Bank.

 

32

 

 

Delay. No delay or omission on the Bank’s part in exercising any right, remedy
or option shall operate as a waiver of such or any other right, remedy or option
or of any Event of Default.

 

Section 10. WAIVER — AMENDMENTS. No delay on the part of the Bank or any holder
of the Notes in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to any of the provisions of this Agreement or
the other Loan Documents or otherwise of the Obligations shall be effective
unless such amendment, modification, waiver or consent is in writing and signed
by the Bank.

 

Section 11. NOTICES. Any notice given under or with respect to this Agreement to
the Company or the Bank shall be in writing and, if delivered by hand or sent by
overnight courier service, shall be deemed to have been given when delivered
and, if mailed, shall be deemed to have been given five (5) calendar days after
the date when sent by registered or certified mail, postage prepaid, return
receipt requested, and addressed to the Company or the Bank at its address shown
below, or at such other address as any such party may, by written notice to the
other party to this Agreement, have designated as its address for such purpose.
The addresses referred to are as follows:

 

As to the Company:           Bioanalytical Systems, Inc.

2701 Kent Avenue

West Lafayette, Indiana 47906

Attention: Jacqueline M. Lemke, President

Telephone: 765-497-5829

 

with copies to: Ice Miller LLP

One American Square, Suite 2900

Indianapolis, Indiana 46282

Attention: Stephen J. Hackman, Esquire

Telephone: (317) 236-2289

 

33

 

 

As to the Bank:                   The Huntington National Bank

45 North Pennsylvania, Suite 200

Indianapolis, Indiana 46204

Attention: Kelly Queisser, Senior Vice President

Telephone: (317) 269-4744

 

with copies to: Madalyn S. Kinsey, Esquire

Kroger, Gardis & Regas, L.L.P.

111 Monument Circle, Suite 900

Indianapolis, Indiana 46204-5175

Telephone: (317) 777-7429

 

Section 12. COSTS, EXPENSES AND TAXES. The Company shall pay or reimburse the
Bank on demand for all reasonable out-of-pocket costs and expenses of the Bank
including reasonable attorneys' fees and legal expenses incurred by it in
connection with the drafting, negotiation, execution, and delivery of this
Agreement and the other Loan Documents, and in connection with the enforcement,
or restructuring in the nature of a workout, of this Agreement or any other Loan
Document (as to which there shall be no maximum amount payable by the Company).
The Company shall also reimburse the Bank for out-of-pocket expenses incurred by
the Bank in connection with any audit of the books and records or physical
assets of the Company conducted pursuant to any right granted to the Bank under
the terms of this Agreement or any other Loan Document; provided, that prior to
the occurrence and continuance of an Event of Default, the Company shall be
required to reimburse the Bank for only the one audit per calendar year. Such
reimbursement shall include, without limitation, reimbursement of the Bank for
its overhead expenses reasonably allocated to such audits. In addition, the
Company shall pay or reimburse the Bank for all expenses incurred by the Bank in
connection with the perfection of any security interests or mortgage liens
granted to the Bank by the Company and for any stamp or similar documentary or
transaction taxes which may be payable in connection with the execution or
delivery of this Agreement or any other Loan Document or in connection with any
other instruments or documents provided for herein or delivered or required in
connection herewith including, without limitation, expenses incident to any lien
or title search or title insurance commitment or policy. All obligations
provided for in this Section shall survive termination of this Agreement.

 

Section 13. SEVERABILITY. If any provision of this Agreement or any other Loan
Document is determined to be illegal or unenforceable, such provision shall be
deemed to be severable from the balance of the provisions of this Agreement or
such Loan Document and the remaining provisions shall be enforceable in
accordance with their terms.

 

Section 14. CAPTIONS. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

34

 

 

Section 15.   GOVERNING LAW — JURISDICTION. Except as may otherwise be expressly
provided in any other Loan Document, this Agreement and all other Loan Documents
are made under and will be governed in all cases by the substantive laws of the
State of Indiana, notwithstanding the fact that Indiana conflicts of law rules
might otherwise require the substantive rules of law of another jurisdiction to
apply. The Company consents to the jurisdiction of any state or federal court
located within Marion County, Indiana, and waives personal service of any and
all process upon the Company. All service of process may be made by messenger,
by certified mail, return receipt requested, or by registered mail directed to
the Company at the address stated in Section 11, and the Company otherwise
waives personal service of any and all process upon it. The Company waives any
objection which the Company may have to any proceeding commenced in a federal or
state court located within Marion County, Indiana, based upon improper venue or
forum non conveniens. Nothing contained in this Section shall affect the right
of the Bank to serve legal process in any other manner permitted by law or to
bring any action or proceeding against the Company or its property in the courts
of any other jurisdiction.

 

Section 16.    PRIOR AGREEMENTS, ETC. This Agreement supersedes all previous
agreements and commitments made by the Bank and the Company with respect to the
Loans and all other subjects of this Agreement, including, without limitation,
any oral or written proposals or commitments made or issued by the Bank.

 

Section 17.    SUCCESSORS AND ASSIGNS. This Agreement and the other Loan
Documents shall be binding upon and shall inure to the benefit of the Company
and the Bank and their respective successors and assigns; provided, that the
Company’s rights under this Agreement shall not be assignable without the prior
written consent of the Bank.

 

Section 18.    JURY WAIVER. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THERE
MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM,
DISPUTE, OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH RIGHT MAY BE
WAIVED. ACCORDINGLY, THE PARTIES AGREEMENT THAT, NOTWITHSTANDING SUCH
CONSTITUTIONAL RIGHT, IN THIS COMMERCIAL MATTER, THE PARTIES BELIEVE AND AGREE
THAT IT SHALL BE IN THEIR BEST INTERESTS TO WAIVE SUCH RIGHT, AND ACCORDINGLY,
HEREBY WAIVE SUCH RIGHT TO A JURY TRIAL, AND FURTHER AGREE THAT THE BEST FORUM
FOR HEARING ANY CLAIM, DISPUTE, OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH
THIS AGREEMENT, THE LOAN DOCUMENTS, OR THE RELATIONSHIP AMONG THE PARTIES
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, OR WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE, SHALL BE A COURT OF COMPETENT
JURISDICTION SITTING WITHOUT A JURY.

 

35

 

 

Section 19.     WAIVER OF NOTICE. The Company hereby waives notice of
non-payment, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of loans or advances
made, credit extended, collateral received or delivered, or any other action
taken in reliance hereon, and all other demands and notices of any description,
except such as are expressly provided for herein.

 

Section 20.      RIGHT OF SETOFF. The Company hereby grants to the Bank a
security interest in, as well as a right of setoff against, and hereby assigns,
conveys, delivers, pledges, and transfers to the Bank, as security for repayment
of the Obligations, all of the its right, title and interest in and to all of
its accounts (whether checking, savings, or some other account) maintained with
the Bank or an Affiliate of the Bank (each hereinafter referred to as a “Lender
Affiliate”) and all other obligations at any time owing by the Bank or any
Lender Affiliate to the Company. This includes all accounts the Company holds
jointly with someone else and all accounts the Company may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which the grant of a security interest would be prohibited by law. The
Company authorizes the Bank, at any time an Event of Default has occurred and is
continuing, or upon the occurrence and duration of an Unmatured Event of
Default, without prior notice to the Company and irrespective of (i) whether or
not the Bank has made any demand under either of the Notes, this Agreement, or
any other Loan Document, or (ii) whether such Obligation is contingent, matured,
or unmatured, to the extent permitted by law, to collect, charge and/or setoff
all sums owing on the Obligations against any and all such accounts and other
obligations, and at the Bank’s option, to administratively freeze or direct a
Lender Affiliate to administratively freeze all such accounts and other
obligations to allow the Bank to protect the Bank’s security interest,
collection, charge and setoff rights provided in this Section.

 

Section 21.      WAIVER OF SPECIAL DAMAGES. THE COMPANY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE COMPANY MAY HAVE TO CLAIM OR RECOVER
FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE, OR CONSEQUENTIAL DAMAGES.

 

Section 22.       COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which when taken
together shall be one and the same agreement.

 

Section 23.      Indemnity. The Company agrees to indemnify Bank from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, reasonable attorneys’
fees and court costs incurred by Bank) which may be imposed on, incurred by, or
asserted against Bank in any litigation, proceeding or investigation instituted
or conducted by any governmental agency or instrumentality or any other person
with respect to any aspect of, or any transaction contemplated, or referred to
in, or any matter related to, this Agreement, or the Company’s use of the
proceeds of the Loans and any subsequent loan which may be made by Bank to the
Company, whether or not Bank is a party thereto, except to the extent that any
of the foregoing arises out of the gross negligence or willful misconduct of
Bank. All indemnities and other provisions relative to reimbursement to the Bank
of amounts sufficient to protect the yield of the Bank with respect to the Loans
and any subsequent loan which may be made by Bank to the Company shall survive
the termination of this Agreement and the payment of all Obligations due and
owing to Bank.

 

36

 

 

Section 24.        CONFIDENTIALITY. The Bank agrees to maintain the
confidentiality of the Information (as defined below) except that the
Information may be disclosed to (i) any Subsidiary or Affiliate of the Bank, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential; (ii) to the extent required by applicable laws or
regulations by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Section, to (vi) any permitted assignee of, or any prospective
permitted assignee of, any of its rights or obligations under this Agreement or
(vii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (viii) with
the consent of the Company or (ix) to the extent such Information (a) becomes
publicly available other than as a result of a breach of this Section or (b)
becomes available to the Bank on a non-confidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Bank on a
non-confidential basis prior to disclosure by the Company; provided that, in the
case of information (other than financial statements and related certificates
delivered pursuant to Sections 5(b) (i) and (ii) received from the Company after
the date hereof), such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 25.       Exchange of Information. The Bank may share any information
pertaining to the Company or any Guarantor with any Subsidiary or Affiliate of
the Bank.

 

Section 26.     FINAL AGREEMENT - NO ORAL AGREEMENTS.  THIS WRITTIEN AGREEMENT
(LOAN AGREEMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL, ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES HERETO.  THE PROVISIONS HEREOF AND THE OTHER LOAN
DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY
THE COMPANY AND THE BANK.

 

37

 

 

Section 27.      ATTORNEYS’ FEES AND EXPENSES. In addition to the indemnity
contained in Section 23 herein, the Company agrees to pay all costs, expenses
(including reasonable attorneys' fees), and disbursements incurred by the Bank
on the Company’s behalf (a) in all efforts made to enforce payment of the
Obligations or effect collection of any Collateral, (b) in connection with
entering into, modifying, amending, and enforcing this Agreement or any consents
or waivers hereunder and all related agreements, documents and instruments, (c)
in maintaining, storing, or preserving any Collateral, or in instituting,
enforcing and foreclosing on the Bank's security interest in any Collateral or
the Real Estate, or possession of any premises containing any Collateral,
whether through judicial proceedings or otherwise, (d) in defending or
prosecuting any actions or proceedings arising out of or relating to the Bank’s
transactions with the Company, or (e) in connection with any advice given to the
Bank with respect to its rights and obligations under this Agreement and all
related agreements. Expenses being reimbursed by the Company under this Section
include costs and expenses incurred in connection with: (t) appraisals and
insurance reviews; (u) environmental examinations and reports; (v) field
examinations and the preparation of reports based thereon; (w) the fees charged
by a third party retained by the Bank or the internally allocated fees for each
Person employed by the Bank with respect to each field examination; (x)
background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the sole discretion of the Bank; (y) taxes, fees and
other charges for (i) lien and title searches and title insurance and (ii) the
recording of any mortgages, filing of any financing statements and
continuations, and other actions to perfect, protect, and continue the Bank’s
security interests; (z) sums paid or incurred to take any action required of the
Company under the Loan Documents that the Company fails to pay or take; and (aa)
forwarding loan proceeds, collecting checks and other items of payment, and
costs and expenses of preserving and protecting the Collateral.

 

IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each entity or person who opens an account or
establishes a relationship with the Bank. What this means: When an entity or
person opens an account or establishes a relationship with the Bank, the Bank
may ask for the name, address, date of birth, and other information that will
allow the Bank to identify the entity or person who opens an account or
establishes a relationship with the Bank. The Bank may also ask to see
identifying documents for the entity or person.

 

[Remainder of Page Intentionally Blank]

 

38

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Credit Agreement by
their respective duly authorized officers as of May __, 2014.

 

  BIOANALYITCAL SYSTEMS, INC., an
Indiana corporation       By:       Jacqueline M.  Lemke, President & CEO      

THE HUNTINGTON NATIONAL BANK,

a national banking association

      By:       Kelly Queisser, Senior Vice President

 

39

 

 

SCHEDULE OF EXHIBITS

 

Exhibit “A” Promissory Note (Revolving Loan) ($2,000,000.00) (Bioanalytical
Systems, Inc.)     Exhibit “B” Promissory Note (Term Loan) ($5,500,000.00)
(Bioanalytical Systems, Inc.)     Exhibit “C” Schedule of Exceptions
(Bioanalytical Systems, Inc.)     Exhibit “D” Security Agreement (Bioanalytical
Systems, Inc.)     Exhibit “E” Mortgage, Security Agreement, Assignment of Rents
and Fixture Filing (Bioanalytical Systems, Inc.) (2701 Kent Avenue, West
Lafayette, Indiana 47906)     Exhibit “F” Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing (BAS Evansville, Inc.) (10424 Middle Mt.
Vernon Road, Mt. Vernon, Indiana 47620)     Exhibit “G” Guaranty Agreement (BAS
Evansville, Inc.)

 

40

 

